DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed February 15, 2021.  Claims 1-2,7 are pending.  Claims 3-6,8,9 were canceled.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s amendment below is for correction of typographical/grammatical error. 

IN THE CLAIMS:
	** Claim 1,  line 8,  after  “forming step;”   delete  “and”.
	** Claim 1,  line 18, after  “the substrate;”  insert   --and--. 


Allowable Subject Matter
Claims 1-2,7 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
Claims 1,2 and 7 were allowed for reasons as of record by Applicant's amendment filed September 16, 2020 and convincing remarks thereof.  Applicant's amendment filed February 15, 2021 by cancelling of claims 8-9 have overcome the rejections of claims 8-9 in the last office action.  
The references of record including Hirata (2018/0218896), Yonehara (2016/0336233), Henley (7,811,900), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed SiC substrate processing method for producing an SiC substrate wafer from an SiC ingot, or fairly make a prima facie obvious case of the claimed method, in combination with other processing claimed limitations as recited in base claim 1, the inclusion of  

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822